Citation Nr: 1716357	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the Marine Corps from December 1968 to July 1970.  The Veteran had service in the Republic of Vietnam and was awarded a Combat Action Ribbon, the Republic of Vietnam Campaign Medal with device, and the Republic of Vietnam Cross of Gallantry with palm and frame.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously remanded for additional development in September 2015 and is now again before the Board for appellate consideration.  Regrettably, the case must once again be remanded for further development.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, the medical opinion obtained by VA pursuant to the Board's September 2015 remand order does not adequately address the nature and etiology of the Veteran's claimed skin disability.  Consequently, the Veteran must be afforded a new exam in order to ensure there is a complete record upon which to decide his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA has undertaken to provide examinations, the examinations must be adequate).  

The Veteran is seeking service connection for a skin disability on his arms that is manifested by multiple cystic structures and nodular densities resembling insect bites.  This condition has been variously diagnosed as prurigo nodularis, lichen chronicum simplex, nummular eczema, and neurodermatitis.  See Dr. E. G. & Dr. J. G. Private Treatment Records 2003-2005; September 2010 VA Exam Report; March 2016 VA Opinion.  The Veteran asserts that he first observed his skin condition during service in Vietnam, and that it has continued to manifest ever since.  See April 2012 Notice of Disagreement; July 2012 VA Form 9.  In the alternative, he contends that the condition is caused or aggravated by his service-connected diabetes mellitus.  

In a March 2016 opinion, the VA examiner addressed only the Veteran's VA-diagnosed prurigo nodularis and opined that it was not caused or aggravated by his service-connected diabetes mellitus because medical literature does not presently support such a connection.  Moreover, the examiner also concluded that the prurigo nodularis is less likely than not directly related to service because the Veteran's service treatment records (STRs) are silent for complaints or treatment of any skin conditions.  The examiner did not address the Veteran's previous diagnoses of other skin conditions from private dermatologists Dr. E. G. and Dr. J. G., nor did he consider the Veteran's lay testimony that he first experienced symptoms of a skin condition in Vietnam and that the same symptoms have manifested ever since.

The Board notes that the absence of documentation of a disability in STRs does not alone negate the credibility of the Veteran's statements concerning that disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of evidence does not automatically constitute substantive negative evidence).  The Veteran is competent to observe and describe his current skin condition as similar in appearance to the skin condition he dealt with in Vietnam, and which he states has manifested since then.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran states that he was first treated for sores on both arms and an internal cyst on his right arm while serving in the field during combat operations in Vietnam.  He explained that this is not in his STRs because his unit was engaged in combat with the enemy in a forward area and their corpsman was killed in action.  See July 2012 VA Form 9.  The evidence of record confirms that the Veteran served in combat while in Vietnam.  See DD-214.  An August 1991 VA treatment record notes that the Veteran was treated for an itchy rash and lesions.   In April 2003, the Veteran received treatment for a skin condition from private dermatologists, who diagnosed not only prurigo nodularis, but also lichen chronicum simplex, nummular eczema, and neurodermatitis.  In 2010, a VA examiner also diagnosed the Veteran with prurigo nodularis.  VA treatment records from 2016 indicate that he continues to undergo treatment for a skin rash.  

The Board finds no reason to doubt the credibility of the private medical or lay evidence provided by the Veteran in this case.  Regarding the Veteran's lay testimony that he first contracted his skin disability while on active duty, the Board finds that he is both competent to report that he had sores on both arms and an internal cyst on his right arm during his combat service in Vietnam, and that his accounts of having this problem on and off ever since is credible even when not documented in medical treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

As previously discussed, the 2016 VA examiner did not consider the Veteran's lay testimony when rendering an opinion on the nature and etiology of the Veteran's claimed skin disability.  Moreover, the examiner did not address each of the other previously diagnosed skin disorders-lichen chronicum simplex, nummular eczema, and neurodermatitis-and consider whether they are directly related to service or caused or aggravated by the Veteran's service-connected diabetes mellitus.  Consequently, another examination is necessary in order to ensure there is a complete record upon which to decide the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to ascertain the exact nature and etiology of the Veteran's claimed skin disability, variously diagnosed as prurigo nodularis, lichen chronicum simplex, nummular eczema, and neurodermatitis.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  After a thorough review of the Veteran's entire claims file, the examiner is asked to:

a.  Clarify the exact nature of any skin disability that existed at the time the claim was filed or at any point during the pendency of this appeal.  Attention is called to private treatment records from Dr. E. G. & Dr. J. G. between 2003-2005, as well as the September 2010 VA Exam Report and March 2016 VA Opinion.   

If the Veteran's skin disability is not symptomatic at the time of the examination, the examiner is to render a diagnosis or diagnoses based on the Veteran's description of his skin condition, as well as the evidence of record.

b.  For all skin disability and any skin disability existing at the time the claim was filed/during the pendency of the appeal, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is causally or etiologically related to the Veteran's period of active service.  

c. For any diagnosed skin disabilities that are not found to be directly related to service, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that they were caused or aggravated by the service-connected diabetes mellitus.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner is reminded that the absence of service treatment records showing in-service evidence of a skin disability is not fatal to the claim for service connection and should assume that the Veteran is credible with regard to his lay testimony concerning his treatment for skin lesions and rashes while in the field during combat operations in Vietnam.

The examiner should provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


